Citation Nr: 1500494	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-25 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1970 to December 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Houston, Texas RO which, in pertinent part, granted service connection for PTSD, rated 10 percent.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that his PTSD has worsened since the most recent (November 2012) VA examination.  While a new examination is not required simply because of the time which has passed since the last examination (more than two years), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  The Veteran alleges that the current rating does not reflect his current psychiatric symptoms.  In an October 2014 statement, his representative notes the Veteran's report of worsening PTSD symptoms.  A contemporaneous examination is indicated.

Additionally, there may records of treatment for psychiatric disability that have not yet been associated with the record.  Records of such treatment are pertinent (and may be critical) evidence in a claim for increase; Notably, VA treatment records are constructively of record, and must be secured.

The case is REMANDED for the following:

1.  The AOJ should secure for the record complete copies of the updated clinical records of any (and all) pertinent VA evaluations and/or treatment the Veteran has received for psychiatric disability.  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist, to ascertain the current severity of his service-connected PTSD.  The Veteran's claims file must be reviewed by the examiner in connection with the examination.  The examiner should also have available for review the General Rating Formula for rating Mental Disorders (following Code 9440 in 38 C.F.R. § 4.130).   

The examiner should note the presence or absence of each symptom (and related impairment) in the criteria for ratings above 10 percent, and any other symptoms found, but not listed.  The examiner should comment on the impact the symptoms found would be expected to have on occupational and social functioning, and include rationale with all opinions. 

3.  Then the AOJ may should review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

